DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (TW201326576A).
Regarding claims 1 and 16, Chen describes a liquid processing module (Figs. 1-3) which includes a base having a first groove and at least one first opening (see figure on next page - base at A, groove and opening at B), the at least one first opening connected to the first groove; a first valve slidably located in the first groove (valves at 11 and 12); and at least one negative pressure generator configured to generate or remove negative pressure at the at least one first opening in response to the at least one first opening and the first groove being connected with each other (where system includes a pump, see text associated with the figure).


    PNG
    media_image1.png
    514
    696
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim(s) 2, 3, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of official notice.
Regarding claims 2 and 17, Chen teaches that the base further has at least one first chamber (“a liquid storage chamber connected to the first switching element”; where this must be at least in fluid communication, and therefore the base “has” it).
However, Chen does not describe that the pump includes a piston.
The examiner officially notes that syringe pump are very conventional in the art, and an obvious arrangement would have been that the at least one negative pressure generator comprises at least one first piston, and the at least one first piston is slidably located in the at least one first chamber.  
It would have been obvious to one of ordinary skill in the art at the time that the application was effectively filed to have done this for any of a number of reasons, including optimizing the form factor, cost of materials, reliability concerns, or cost of production, for example.
Regarding claims 3 and 18, the base further has at least one second opening, the at least one second opening is connected to the at least one first opening through the first groove, the first valve has at least one first channel, the first valve is slidable between a .

Allowable Subject Matter
Claims 4-15, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the examiner does not find that the device described by Chen is either configured as claim 4 or 19 requires, nor does it appear to perform the method required in claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. HIXSON whose telephone number is (571)270-5027. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Adam Hixson/Primary Examiner, Art Unit 1797